DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/18/2021, with respect to claims over prior art have been fully considered and are persuasive, see for example remarks page 5, section A.  The 35 U.S.C. 103 rejection(s) of claim 2-9, 11, 12, 14-16, and 19-25 has been withdrawn. 
Allowable Subject Matter
Claims 2-9, 11, 12, 14-16, and 19-25 are allowed. Claims 1, 10, 13, 17 and 18 have been previously cancelled. 
The following is an examiner’s statement of reasons for allowance:
The prior art, Baxter et al
The prior art, Abe et al (US 2004/0024915), discloses a communication controller including a descriptor cache mechanism which makes a virtual descriptor gather list from the descriptor indicted from a host, and which allows a processor to refer to a portion of the virtual descriptor gather list in a descriptor cache window. Another communication controller of the system includes a second processor which allocates any communication process related with a first communication unit of the communication processes to the first one of a first processors and any communication process related with a second communication unit of the communication processes to the second one of the first processors. Another communication controller includes a first memory which stores control information. The first memory includes a first area accessed by the associated one of processors to refer to the control information and a second area which stores the control information during the access.
The prior art, Aybay et al (US 2011/0103259), discloses a method including sending a configuration signal to a virtual network switch module within a control plane of a communications network. The configuration signal is configured to define a first network rule at the virtual network switch module. The method also includes configuring a packet forwarding module such that the packet forwarding module implements a second network rule, and receiving status information from the virtual network switch module and status information from the packet forwarding module. The status information is received via the control plane.
The prior art, Hui et al
However, the prior art, either alone or in combination do not expressly disclose a system or method comprising by operation of first processing circuits on the at least one computation modules, executing header detection on received packets and classifying packets by session identifier;  by operation of at least decryption circuits implemented on programmable logic devices on the at least one computation modules, decrypting received packets;  and the computation modules execute header detection, classifying of packets and decryption of packets independent of the server processor of their respective server. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436